DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1, 4-6, and 13-22 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 5, and 22 are amended.  Claims 2-3, 7-12, and 23-30 are cancelled.

Response to Amendment
	The amendments filed on 10 Jun. 2022 are entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claim 1 under 35 USC 112(b) for rendering the claim indefinite is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caravan et al. (WO 2015/085005 A1; published 11 Jun. 2015), in view of Kool et al. (Org. Lett.; published 21 Feb. 2014) and Bergstrom et al. (Eur. J. Clin. Pharmacol.; published 2003) for the reasons cited in the Office action filed on 10 Feb. 2022.


Claim(s) 1, 4-6, 13, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caravan et al. (WO 2015/085005 A1; published 11 Jun. 2015), in view of Kool et al. (Org. Lett.; published 21 Feb. 2014) and Bergstrom et al. (Eur. J. Clin. Pharmacol.; published 2003), in further view of Chen et al. (US 2010/0291547 A1; published 18 Nov. 2010) for the reasons cited in the Office action filed on 10 Feb. 2022.

Claim(s) 1, 4-6, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caravan et al. (WO 2015/085005 A1; published 11 Jun. 2015), in view of Kool et al. (Org. Lett.; published 21 Feb. 2014) and Bergstrom et al. (Eur. J. Clin. Pharmacol.; published 2003), in further view of Wood et al. (Brain Res.; published 2006) for the reasons cited in the Office action filed on 10 Feb. 2022.

Claim(s) 1, 4-6, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caravan et al. (WO 2015/085005 A1; published 11 Jun. 2015), in view of Kool et al. (Org. Lett.; published 21 Feb. 2014) and Bergstrom et al. (Eur. J. Clin. Pharmacol.; published 2003), in further view of Conklin et al. (Integrative Cancer Therap.; published 2004) for the reasons cited in the Office action filed on 10 Feb. 2022.

Claim(s) 1, 4-6, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caravan et al. (WO 2015/085005 A1; published 11 Jun. 2015), in view of Kool et al. (Org. Lett.; published 21 Feb. 2014) and Bergstrom et al. (Eur. J. Clin. Pharmacol.; published 2003), in further view of Matveychuk et al. (Bull. Clin. Psychopharmacol.; published 2011) for the reasons cited in the Office action filed on 10 Feb. 2022.

Claim(s) 1, 4-6, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caravan et al. (WO 2015/085005 A1; published 11 Jun. 2015), in view of Kool et al. (Org. Lett.; published 21 Feb. 2014) and Bergstrom et al. (Eur. J. Clin. Pharmacol.; published 2003), in further view of Leonarduzzi et al. (Mol. Nutr. Food Res.; published 2005) for the reasons cited in the Office action filed on 10 Feb. 2022.

Claim(s) 1, 4-6, 13, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caravan et al. (WO 2015/085005 A1; published 11 Jun. 2015), in view of Kool et al. (Org. Lett.; published 21 Feb. 2014) and Bergstrom et al. (Eur. J. Clin. Pharmacol.; published 2003), in further view of Hlozek et al. (Talanta; published 15 Jul. 2014) for the reasons cited in the Office action filed on 10 Feb. 2022.

Applicants Arguments
	Applicants assert that amendments have been made to claim 1 that refine the substituents Y1 to Y3 in such a manner as to render the teachings of Caravan irrelevant to the claimed subject matter.  The shortcomings of the teachings of Caravan are not compensated by the additional teachings of Kool or Bergstrom neither of which teaches or suggests a role for an aldehyde binding compound now defined by formula I.  Applicants assert that no additional teachings of Chen, Wood, Conklin, Matgveychuk, Leonarduzzi, or Hlozek teaches or suggest a compound of formula (I) as now refined.

Applicant's arguments filed 10 Jun. 2022 have been fully considered but they are not persuasive. Caravan teaches a method of detecting aldehyde compound in a subject, the method comprising administering an imaging agent comprising a -NH-NH2 or -O-NH2 group.  Caravan is based on the unexpected discovery that certain compounds containing an imaging group and a functional group that can react with an aldehyde group on collagen or elastin to attach the compound to the collagen can be used as a molecular imaging probe (e.g. MRI probe) for diagnosis of disorders.  The compounds of the disclosure target aldehydes that are generated by LOX by using an imaging agent with a group such as hydrazide that will undergo condensation reaction with an aldehyde to form a neutral imine containing product.  Caravan teaches that aldehydes are rare in the body.  In Caravan, the imaging agent merely comprises a hydrazine -NH-NH2 and consequently Caravan does not preclude an imaging agent of instant formula (I).  Kool teaches hydrazine and oxime formation is of general interest and utility in biological chemistry.  Kool teaches and suggests that imaging agents of instant formula (I) are advantageous.  Kool tested the reactivity of varied hydrazines with 2-formylpyridine and found that ortho-carboxyphenylhydrazine reacts significantly more rapidly.  In addition, Kool found that the o-carboxy compound OCPH reacts more rapidly with all new aldehyde and ketone substrates.  At compound 8, Kool teaches and suggests the addition of a para-methoxy substituent on phenylhydrazine to obtain a phenylhydrazine derivative with similar or improved reactivity.  According to Kool, the slowest reactions were observed with the electron deficient pentafluorophenylhydrazine and diphenylhydrazine, while methoxy- and methyl-substituted arylhydrazines were substantially faster.  Accordingly, Kool teaches and motivates a compound of instant formula (I) as amended wherein Z=H, X=C, Y1=Y3=Y4=H, and Y2=-OMe.  Bergstrom teaches that -OMe is advantageously amenable to 11C-labeling with 11CH3I according to GMP procedures.  A person of ordinary skill in the art would have been motivated to modify the method of Caravan using an imaging agent comprising ortho-carboxyphenylhydrazine in order to gain the advantage of enabling especially rapid reactions with reactive aldehydes rivaling orthoganol cycloaddition-based conjugation.  A person of ordinary skill in the art would have been motivated to modify the ortho-carboxyphenylhydrazine by incorporating a para-OMe in order to advantageously enable a handle for 11C-labeling and PET imaging and/or arrive at an equivalent ortho-carboxyphenylhydrazine capable of fast reaction rates with aldehydes.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618